DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In the response filed 7/7/22, Applicant has amended claims 1, 3, 6, 9, 11 and 14, and has added new claims 16-19.  Applicant argues that the Huawei reference fails to disclose the claim limitations: “receiving, from a base station, information associated with an implicit precoding indication and information about a plurality of sounding reference signal (SRS) resources, wherein precoding information for an SRS resource is related with a channel state information-reference signal (CSI-RS) resource,” recited in amended claim 1.  In view of the amendment, a newly applied prior art reference (Guan et al. U.S. PG Pub. No. 2020/0178280, listing Huawei as Applicant), is introduced which explicitly teaches that the UE obtains, based on a received LOI (low overhead indicator) and associated correspondence, a CRI corresponding to the received LOI, and determines, based on a spatial QCL between the CRI and an SRS resource, an SRI corresponding to the CRI, and a transmit beam based on the obtained SRI (see ¶ [0326]).
The amended claim limitations are addressed in the rejection below.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 9, 11, 14 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guan et al. U.S. Patent App. Pub. No. 2020/0178280.
Regarding claims 1 and 9, Guan discloses a user equipment (UE) (see Fig. 16) for transmitting an uplink data channel in a wireless communication system, the UE comprising a communicator (i.e. RX 205/TX 206), a memory 202 storing a program, and a processor 201, the processor configured to: receive, from a base station, information associated with an implicit precoding indication and information about a plurality of sounding reference signal (SRS) resources, wherein precoding information for an SRS resource is related with a channel state information-reference signal (CSI-RS) resource, as Guan discloses support for beam reciprocity by the UE where spatial QCL assumptions (i.e. precoding information) hold for DL and UL reference signals (i.e. {CR1#0, SRI#0} - {CR1#4, SRI#4}, see ¶ [0317]), and communication to implement configuration, indication, and use of QCL is provided (¶ [0252]); acquire an SRS resource indicator (SRI) in downlink control information (DCI), wherein the SRI indicates an SRS resource from among the plurality of SRS resources, as the UE obtains, based on a received LOI (low overhead indicator) and an associated correspondence, a CRI corresponding to the received LOI, and determines, based on a spatial QCL between the CRI and an SRS resource, an SRI corresponding to the CRI (see ¶ [0326]), and DCI is used to convey beam and QCL relationship information (¶ [0271]); obtain precoding information for the uplink data channel based on the SRS resource indicated by the SRI, as Tx parameter(s) corresponding to beamforming information related to the SRI are obtained (see Figs. 3(b), 6; ¶¶ [0318], [0326]); and transmit, to the base station, the uplink data channel based on the precoding information, as the UE determines a transmit beam based on the obtained SRI (see ¶ [0326]).
Regarding claims 3 and 11, Guan further discloses obtaining the precoding information for the SRS resource based on the CSI-RS resource as Tx parameters for the SRS are determined from the CRI (see ¶ [0326]); and obtaining the precoding information for the uplink data channel based on the precoding information for the SRS resource, as the UE determines a transmit beam based on the obtained SRI (see ¶ [0326]).
Regarding claim 6, Guan discloses a method, performed by a base station (i.e. Fig. 13), of receiving an uplink data channel in a wireless communication system, the method comprising: transmitting, to a user equipment, information associated with an implicit precoding indication and information about a plurality of sounding reference signal (SRS) resources, wherein precoding information for an SRS resource is related with a channel state information-reference signal (CSI-RS) resource, as Guan discloses support for beam reciprocity by the UE where spatial QCL assumptions (i.e. precoding information) hold for DL and UL reference signals (i.e. {CR1#0, SRI#0} - {CR1#4, SRI#4}, see ¶ [0317]), and communication to implement configuration, indication, and use of QCL is provided by the base station (¶¶ [0250]-[0257]); and receiving, from the user equipment, the uplink data channel based on precoding information for the uplink data channel, as the UE sends a transmit beam, received by the base station, based on the obtained SRI (see ¶ [0326]), wherein the precoding information for the uplink data channel is obtained based on an SRS resource indicated from among the plurality of SRS resources by an SRS resource indicator (SRI) in downlink control information (DCI), as the UE obtains, based on a received LOI (low overhead indicator) and an associated correspondence, a spatial QCL between a determined CRI and an SRS resource and a SRI corresponding to the CRI (see ¶ [0326]), where DCI is used to convey beam and QCL relationship information (¶ [0271]).
Regarding claim 14, Guan discloses a base station (see Fig. 13) for receiving an uplink data channel in a wireless communication system, the base station comprising: a communicator (i.e. TX 305/RX 306), a memory 302 storing a program, and a processor 301 configured to: transmit, to a user equipment, information associated with an implicit precoding indication and information about a plurality of sounding reference signal (SRS) resources, wherein precoding information for an SRS resource is related with a channel state information-reference signal (CSI-RS) resource, as Guan discloses support for beam reciprocity by the UE where spatial QCL assumptions (i.e. precoding information) hold for DL and UL reference signals (i.e. {CR1#0, SRI#0} - {CR1#4, SRI#4}, see ¶ [0317]), and communication to implement configuration, indication, and use of QCL is provided by the base station for use by the user equipment in associating SRS precoding information with CSI parameters (¶¶ [0250]-[0257], [0326]). 
Regarding claims 16 and 18, the SRS is transmitted based on the precoding information (i.e. Tx parameters) for the SRS resource (see Fig. 6), as uplink beam management is maintained by the UE when the UE supports beam reciprocity (see ¶¶ [0318]-[0319], [0324]-[0326]).
Regarding claims 17 and 19, Guan further discloses, in case that information associated with an explicit precoding indication is received from the base station, transmitting, to the base station, the uplink data channel based on a codebook (¶ [0222]), wherein the information associated with the explicit precoding indication includes a transmitted precoding matrix indicator (TPMI), as indexes of the codebooks may be employed (¶ [0222]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE (3) MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO (2) MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period (SSP), then the SSP will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        10/6/2022